Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 11/8/2021. 
Claims 1-10 are pending.
Response to Arguments

The new title is clearly indicative of the invention to which the claims are directed.  Therefore, the objections of title are withdrawn.	
The drawings FIG. 1, 4A and 5A have been replaced to show prior art as described in the specification. Therefore, the objections of FIG. 1, 4A and 5A under CFR 1.84(c) are withdrawn.
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLE ROJALS et al (US 20130272378 A1) in view of Hu et al (US 20070120711 A1) and Joshi et al (US 20130188699 A1).
	Regarding claim 1 and 6, SOLE ROJALS discloses a video decoding method/device [e.g. FIG. 13], wherein the video decoding method comprises: receiving a to-be-decoded bin string [e.g. encoded bitstream]; decoding a plurality of first current syntax elements [e.g. FIG. 15-16; decoding significant syntax elements for blocks] in the to-be-decoded bin string based 5on a first context model [e.g. FIG. 14; context model] until a decoding output value [e.g. a banalization applied to a syntax element] of one of plurality of the first current syntax elements [e.g. significant_coeff_group_flag] based on a specific bin [e.g. a bin may be arithmetically coded based on the context]; and decoding a second current syntax element [e.g. significant_coefficient_flag] that exists based on the decoding output value of one of the plurality of first current syntax elements [e.g. if significant_coeff_group_flag=1 there are non-zero coefficients in the sub-block] based on the specific bin in response to that a control is switched from a first decoding operation mode [e.g. decoding syntax element representing significant_coeff_group_flag] to a second decoding operation 10 mode [e.g. decoding syntax element representing significant_coefficient_flag] when the first current syntax elements are decoded [e.g. if significant_coeff_group_flag=1 there are non-zero coefficients in the sub-block].
            It is noted that SOLE ROJALS differs to the present invention in that SOLE ROJALS fails to explicitly disclose a state machine and a syntax element matches a specific bin pattern.
            However, Hu teaches the well-known concept of a state machine switched from a first decoding operation mode to a second decoding operation 10mode [e.g. FIG. 2; [0029] during a decoding period of the plurality of current syntax elements [e.g. FIG. 2; decoding syntax elements]; a state machine to determine what syntax element to decode next based on the previous decoded syntax element]; and decoding a current syntax element [e.g. FIG. 2] until a decoding output value [e.g. a syntax value] of the current syntax elements [e.g. syntax element] matches a specific bin pattern [e.g. FIG. 2; [0028]; comparing the pattern of decoded bits and see if there is a match].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video decoding system disclosed by SOLE ROJALS to exploit the well-known Hu as above, in order to provide decoding the slice without processor intervention [See Hu; [0007]].
             SOLE ROJALS and Hu fail to explicitly disclose the detail of the first and second decoding modes.
             However, Joshi teaches the well-known concept of the first decoding operation mode for decoding the plurality of first current syntax elements and the second decoding operation mode for decoding the second current syntax element are performed in parallel during the decoding period of the plurality of first current syntax elements [e.g. FIG. 6 and 8-9; [0086-0099 and 0198]; decoding the first syntax elements and the second syntax elements in parallel].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video decoding system disclosed by SOLE ROJALS to exploit the well-known image processing technique taught by Hu and coding context for syntax elements technique taught by Joshi as above, in order to provide decoding the slice without processor intervention [See Hu; [0007]] and advanced method for decoding and selecting syntax elements [See Joshi; [0099 and 0198-0199]]. 
	Regarding claim 2 and 7, SOLE ROJALS further discloses the first current syntax elements comprise code_sub_block_flag, the second current syntax element comprises sig_coeff_flag, and the specific bin pattern is “1” in binary [e.g. FIG. 13 and 15; [0008]; significant coefficient flags and coefficient group flags]. 
	Regarding claim 3 and 8, SOLE ROJALS further discloses a total length of the decoding 15 output values of the first current syntax elements is M bins, and M is an integer equal to or greater than 1 [e.g.[0078]; a series of one or more bits].  
	Regarding claim 4, SOLE ROJALS, Hu and Joshi further disclose storing a second context model into a cache circuit [e.g. SOLE ROJALS: FIG. 6 and 14; the context models may be stored in memory] responding to a second index value configured by the state machine in response to the state machine switching decoding operation modes when the first current syntax elements are decoded [e.g. decoding syntax element representing significant_coeff_group_flag; Hu: a state machine]; and25 decoding the second current syntax element that exists based on the decoding output value-19- File: 086816usfof one of the first current syntax elements matching the specific bin pattern according to the second context model [e.g. SOLE ROJALS: if 
	Regarding claim 5, SOLE ROJALS, Hu and Joshi further disclose storing the first context model into a cache circuit [e.g. SOLE ROJALS: FIG. 6 and 14; the context models may be stored in memory] in response to a first index value configured by the state machine [e.g. decoding syntax element representing significant_coeff_group_flag]; decoding one of the first current syntax elements in the to-be-decoded bin string based on 10 the first context model [e.g. FIG. 14]; determining whether the decoding output value of one of the first current syntax elements matches the specific bin pattern [e.g. Hu: FIG. 2; [0028]; comparing the pattern of decoded bits and see if there is a match]; recording one of the first current syntax elements in a register [Hu; register comprising context information] if the decoding output value of one of the first current syntax elements does not match the specific bin pattern [e.g. Hu: FIG. 2]; and15 combining the first current syntax elements already recorded in the register to generate a self-defining bin string if the decoding output value of one of the first current syntax elements matches the specific bin pattern and performing debinarization to the self-defining bin string [e.g. SOLE ROJALS: FIG. 14; inverse binarization].
	Regarding claim 9, SOLE ROJALS, Hu and Joshi further disclose the decoding state machine [e.g. Hu: state machine], entering the first decoding operation mode according to the first current syntax element in the to-be-decoded bin string [e.g. Hu: FIG. 2]; a syntax element buffer circuit [e.g. Hu: 208], entering the first decoding operation mode in response to 15 the decoding state machine and buffering a first index value corresponding to the first current syntax element [e.g. FIG. 2; [0029]; a state machine to determine what syntax element to decode next based on the previous decoded syntax element]; a probability cache circuit [e.g. SOLE ROJALS: FIG. 8; probability of coding bin; Hu: probability of the symbol], storing the first context model responding to the first index value [e.g. SOLE ROJALS: FIG. 8]; a binary arithmetic decoding circuit [SOLE ROJALS: 510], decoding one of the first current syntax elements in the 20 to-be-decoded bin string based on the first index value and the first context model and generating a decoding output value to be recorded in a register; and a debinarization circuit [e.g. SOLE ROJALS: FIG. 14; inverse binarization], receiving the decoding output value generated by decoding performed by the binary 
	Regarding claim 10, SOLE ROJALS, Hu and Joshi further disclose the decoding state machine is switched from the first decoding operation mode to the second decoding operation mode after the syntax element buffer circuit buffers the first index value [e.g. FIG. 2; [0029]; a state machine to determine what syntax element to decode next based on the previous decoded syntax element], controls the syntax element buffer circuit to buffer a second index value corresponding to the second current syntax element, and controls the probability cache circuit to store the second 10 context model responding to the second index value [e.g. SOLE ROJALS: FIG. 8; probability of coding bin; Hu: probability of the symbol], wherein the decoding state machine controls the binary arithmetic decoding circuit to decode the second current syntax element that exists based on the decoding output value of one of the first current syntax elements matching the specific bin pattern according to the second index value and the second context model when determining that the decoding output value of 15 one of the first current syntax elements matches the specific bin pattern [e.g. FIG. 2; [0028-0029]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Banerjee et al (US 20180091815 A1).
Chang (US 20090096643 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483